Citation Nr: 1717875	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  10-04 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected diabetes mellitus and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1964 to April 1974.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Boise, Idaho.

In June 2010, the Veteran and his Spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In September 2011, the Board remanded the issues of entitlement to service connection for coronary artery disease and hypertension for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a June 2010 VA Form 21-4138, the Veteran waived his right to have medical evidence submitted after the last Supplemental Statement of the Case (SSOC) reviewed in the first instance by the RO.  Further, at the June 2010 Board hearing, he indicated that he wanted to submit additional evidence and waived the right to initial RO review.  Hearing Transcript, p. 3.  However, the last SSOC was issued in January 2012, and in February 2012, the Veteran requested a 60-day extension to obtain evidence and requested initial Decision Review Officer (DRO) review.  

Subsequent to the January 2012 SSOC, the Veteran was afforded relevant VA examinations in April 2012, September 2012, October 2014, and July 2016 as part of the development for other claims pending before the RO at that time.  These examinations were pertinent to the issues of entitlement to service connection for hypertension and coronary artery disease.  The April 2012 VA examiner stated that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus.  However, the September 2012 examiner opined that there was no aggravation.  The RO issued an October 2012 rating decision denying service connection for hypertension, but the RO did not issue an updated SSOC.  The October 2014 examiner opined that it is less likely than not that his hypertension had been aggravated by service-connected diabetic nephropathy on a permanent basis.  The RO issued a November 2014 rating decision indicating that "[i]t was directed to not provide a formal decision to the veteran for the inferred HTN condition due to Type II, DM," and that hypertension is not related to service-connected diabetes mellitus, but and updated SSOC was not issued.  The July 2016 examiner opined that the Veteran did not have hypertension and/or heart disease due to renal dysfunction or caused by any kidney condition.  

The Veteran did not waive RO consideration of the foregoing new evidence.  See 38 C.F.R. § 20.1304(c) (2016).  Although the RO issued rating decisions in October 2012 and November 2014, the RO did not issue additional SSOCs after receipt of the April 2012, September 2012, October 2014, and July 2016 VA examination reports.  Regarding relevant evidence, 38 C.F.R. §19.37 states that an SSOC will be furnished to an appellant and his representative when additional pertinent evidence is received after a previous SSOC has been issued, unless the additional evidence received duplicates evidence previously of record which was discussed in the prior SSOC.  In this case, pertinent medical information was newly obtained by the RO and was not addressed in the last SSOC.  Because the additional evidence in question in this case is neither duplicative of other evidence nor irrelevant, and because an SSOC pertaining to that evidence was not issued, this evidence must be remanded back to the AOJ.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

The AOJ should undertake any additional development it determines to be warranted and readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative an appropriate SSOC that includes a review of all evidence received since the January 2012 SSOC, to include the April 2012, September 2012, October 2014, and July 2016 VA examination reports and any other new evidence submitted by the Veteran while the case is at the AOJ.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




